Exhibit 10.1

CONSENT AGREEMENT

THIS CONSENT AGREEMENT (this “Agreement”) dated as of May 9, 2006 is entered
into by and among GLOBAL IMAGING SYSTEMS, INC., a Delaware corporation (the
“Company”), the Subsidiaries of the Company listed on the signature pages hereto
(together with the Company, the “Borrowers”), certain of the Lenders party to
the Credit Agreement referred to below (the “Lenders”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

Statement of Purpose

Pursuant to the Second Amended and Restated Credit Agreement dated as of
June 25, 2003 by and among the Borrowers, the Lenders, the Administrative Agent,
General Electric Capital Corporation, as Syndication Agent, and SunTrust Bank,
as Documentation Agent (as amended by the First Amendment to Credit Agreement
dated as of December 10, 2003, as amended by the Second Amendment to Credit
Agreement dated as of May 10, 2004, as amended by the Third Amendment to Credit
Agreement dated as of March 11, 2005, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the Lenders agreed to extend certain credit facilities to the Borrowers pursuant
to the terms thereof.

The Company has notified the Administrative Agent and the Lenders that it
desires to convert the Convertible Subordinated Notes to common stock of the
Company, as permitted pursuant to Section 11.11 of the Credit Agreement. In
connection with such conversion, the Company desires to have the ability to
redeem the Convertible Subordinated Notes of any holder which does not elect to
convert its Convertible Subordinated Notes to common stock of the Company at the
redemption price established by the Convertible Subordinated Notes or otherwise
in accordance with the terms thereof (the “Convertible Subordinated Note
Redemption”). The Convertible Subordinated Note Redemption is not expressly
permitted by the terms of Section 11.11 of the Credit Agreement and the Company
has requested that the Required Lenders consent to the Convertible Subordinated
Note Redemption. Subject to the terms and conditions set forth herein, the
Required Lenders are willing to consent to the Convertible Subordinated Note
Redemption.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

Section 1. Definitions. All capitalized terms used and not defined herein
(including the Statement of Purpose) shall have the meanings given thereto in
the Credit Agreement.

Section 2. Consent. The Required Lenders hereby consent to the Convertible
Subordinated Note Redemption.

Section 3. Conditions of Effectiveness. This Agreement shall be effective on the
date that the Administrative Agent shall have received counterparts of this
Agreement fully executed by the Borrowers and the Required Lenders.



--------------------------------------------------------------------------------

Section 4. Limited Effect. Except as expressly provided herein, the Credit
Agreement and the Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, or consent to,
a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended or modified from time to time. References in the Credit
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Loan Document to the Credit
Agreement shall be deemed to be references to the Credit Agreement as
supplemented hereby.

Section 5. Representations and Warranties/No Default. By its execution hereof,
each Borrower hereby certifies (a) that each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct as of the date hereof as if fully set forth herein (other than
representations and warranties which speak as of a specific date, which
representations and warranties shall have been true and correct as of such
specific dates), (b) that the execution, delivery and performance of this
Agreement have been authorized by all requisite action on the part of the each
Borrower and (c) that as of the date hereof and after given effect to this
Agreement, no Default or Event of Default has occurred and is continuing.

Section 6. Expenses. The Borrowers shall pay all reasonable out-of-pocket
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement, including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent.

Section 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without reference to
the conflicts or choice of law provisions thereof.

Section 8. Counterparts. This Agreement may be executed in separate
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

Section 9. Fax Transmission. A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto, and an executed copy of
this Agreement may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

   BORROWERS:   

 

GLOBAL IMAGING SYSTEMS, INC.

By:   LOGO [g31035img001.jpg]

Name:

 

Raymond Schilling

Title:

 

Executive Vice President and Chief Financial Officer

 

GLOBAL OPERATIONS TEXAS, L.P.

By:  

Global Imaging Systems, Inc.

Its:

 

General Partner

 

By:

  LOGO [g31035img001.jpg]

Name:

 

Raymond Schilling

Title:

 

Executive Vice President and Chief Financial Officer

[Signatures Continued on the Following Page]



--------------------------------------------------------------------------------

BORROWERS:

GLOBAL IMAGING OPERATIONS, LLC

GLOBAL IMAGING FINANCE COMPANY, LLC

AMERICAN PHOTOCOPY EQUIPMENT COMPANY OF PITTSBURGH, LLC

BERNEY OFFICE SOLUTIONS, LLC

BUSINESS EQUIPMENT UNLIMITED

CAMERON OFFICE PRODUCTS, LLC

CONNECTICUT BUSINESS SYSTEMS, LLC

CONWAY OFFICE PRODUCTS, LLC

COPY SERVICE AND SUPPLY, INC.

DUPLICATING SPECIALTIES, INC.

EASTERN COPY PRODUCTS, LLC

ELECTRONIC SYSTEMS, INC.

QUALITY BUSINESS SYSTEMS, INC.

SOUTHERN BUSINESS COMMUNICATIONS, INC.

CARR BUSINESS SYSTEMS. INC.

CAPITOL OFFICE SOLUTIONS, LLC

DISTINCTIVE BUSINESS PRODUCTS, INC.

LEWAN & ASSOCIATES, INC.

PROVIEW, INC.

CENTRE BUSINESS PRODUCTS, INC.

DANIEL COMMUNICATIONS, INC.

STEWART BUSINESS SYSTEMS, LLC

PACIFIC OFFICE SOLUTIONS, INC.

AVPRESENTATIONS, INC.

N&L ENTERPRISES, LLC

NORTHEAST COPIER SYSTEMS, LLC

ARIZONA OFFICE TECHNOLOGIES, INC.

COMMERCIAL EQUIPMENT COMPANY

LOUIS E. MARINO, SR., INCORPORATED

IMAGINE TECHNOLOGY GROUP, INC.

MWB COPY PRODUCTS, INC.

LUCAS BUSINESS SYSTEMS, INC.

IMAGE TECHNOLOGY SPECIALISTS, INC.

XEROGRAPHIC SOLUTIONS, INC.

as Borrowers By:   LOGO [g31035img001.jpg]

Name:

 

Raymond Schilling

Title:

 

See Attached Annex B

[Signatures Continued on the Following Page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent and as Lender By:   LOGO [g31035img002.jpg]  

Name:

 

Mark B. Felker

 

Title:

 

Managing Director

 

5